Citation Nr: 1143825	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  05-31 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus Type II. 

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to the service-connected diabetes mellitus Type II.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his doctor

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1969 through June 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2004, March 2004, and July 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the benefits sought on appeal. 

In support of his claims, the Veteran testified at the RO's office in San Juan, the Commonwealth of Puerto Rico, held before a Decision Review Officer (DRO) in November 2005.  A transcript of the hearing is currently in the claims file.

In May 2008, the Board issued a decision denying these claims.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2009, the Veteran and the VA Secretary (the parties), by counsel, filed a Joint Motion requesting the Court to vacate and remand the Board's May 2008 decision.  This Joint Motion was granted by the Court in an August 2009 Order.  The issues were remanded to the Board consistent with the Court's Order. 

In accordance with the Court's Order, the Board sent the appeal out for Spanish translations.  Subsequently, in April 2011, the Board then sent the peripheral neuropathy claim for a VA medical opinion.  The appeal has now been returned to the Board for appellate disposition.

Following the Board certification of this appeal by the RO, the Veteran and his representative submitted additional lay and medical evidence.  However, in a February 2011 statement, the Veteran waived his right to have the RO initially consider this evidence.  38 C.F.R. §§ 20.800, 20.1304 (2011).
The Veteran's appeals concerning his posttraumatic stress disorder (PTSD) and anxiety claims will be addressed in a separate Board decision due to different representation.

The issue of entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus Type II, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran's current peripheral neuropathy of the bilateral lower extremities is shown to be etiologically related to his service-connected Type II diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's peripheral neuropathy of the bilateral lower extremities, as secondary to the service-connected Type II diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, for service connection, the claims folder must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances lay testimony, of in- service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during the military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

However, in this case, the Veteran contends that his peripheral neuropathy is secondary to his already service-connected Type II diabetes mellitus.  

In order to prevail under secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disability that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered as part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service- connected condition), in comparison to the medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular nonservice- connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new restriction on claimants.  Nonetheless, because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, as this version is more favorable to the Veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

Here, the first suggestion that the Veteran has peripheral neuropathy came in his April 2003 service connection claim.  The May 2003 VA treatment record showing the Veteran's problem list does not include peripheral neuropathy.  Following the Veteran's claim, the RO afforded the Veteran a VA examination to determine the nature of any such peripheral neuropathy.  At the examination, the Veteran reported pain in the plantar region bilaterally, with stab-like sensations, and numbness in the anterior aspect of both thighs, which was present almost daily.  The examiner reported that there was no evidence on routine examination of peripheral neuropathy.  In particular, the examiner noted that "subjectively, symptoms are suggestive of a peripheral neuropathy pending further verification by electro diagnosis."  Electromyography and nerve conduction velocities in the lower extremities were obtained and revealed no evidence of radiculopathy or neuropathy.  Thus, the VA examiner concluded that there was no evidence of peripheral neuropathy by electro diagnosis or by objective neurological examination.

The RO again afforded the Veteran a VA peripheral nerves examination in March 2005.  The Veteran reported cramping in his hands and legs with pain in the legs while walking.  These symptoms, according to the examiner, "suggest peripheral neuropathy in upper and lower extremities."  The Veteran claimed decreased pinprick in the right lateral aspect of the thigh, close to the knee, in the right lower extremity.  Again, the examiner suspected peripheral neuropathy, but requested verification by electro diagnosis.  Following diagnostic testing, the examiner concluded that there was no evidence of a peripheral neuropathy in lower extremities, as confirmed by electro diagnosis, but that there was carpal tunnel syndrome in the left upper extremity, "etiology undetermined, less likely as not diabetic in etiology."

In September 2005, the Veteran's private treating physician determined that the Veteran had an "episode of hyperesthesia in the lower extremities must secondary to peripheral neuropathy must probably secondary to DM-2 another medical unknown in this moment."  It is unclear to the Board what this statement is meant to suggest.  There is no discussion of symptoms or diagnostic testing to support a current diagnosis of peripheral neuropathy from this report.  

Nevertheless, the above private report did suggest the possibility of a diagnosis, so the Veteran was afforded a third VA examination in December 2005.  The examiner noted that no electro-diagnostic testing was done by the private physician to confirm the diagnosis of peripheral neuropathy.  Physical examination on that date revealed normal motor examination without involuntary movement, fasciculations or atrophy.  The tone was normal in all four extremities and there was no power deficit.  The Veteran again claimed to have decreased pinprick distally on both lower extremities.  The examiner again stated that the symptoms of nerve involvement must be verified by electro diagnosis, but also noted that wasting and atrophy were not present.  For this examination, nerve conduction velocity in the lower extremities was requested, and there was again no electro diagnostic evidence of peripheral neuropathy in the Veteran's lower extremities.

A March 2007 report from a private doctor is consistent with the findings of the three VA examiners.  The Veteran reported pain, cramps, and numbness in his legs and the outer aspect of his right thigh.  Nerve conduction studies were within normal limits on the left and right side.  The impression was essentially the same as the VA examiner's suggestion that clinically the symptoms described suggested peripheral neuropathy, but there was "no electro diagnostic evidence of generalized peripheral neuropathy" by the nerve conduction studies.

In January 2011, the Veteran's private physician, Dr. A.A., submitted a medical opinion in support of the Veteran's claim.  Dr. A.A. concluded that the Veteran "suffers from peripheral neuropathy secondary to his diabetes."  Dr. A.A. acknowledged the inconclusive nerve conduction studies, but found their results to be "irrelevant" because the "guidelines for screening for diabetic neuropathy do not include nerve conduction studies."

Essentially, the Veteran has, throughout the course of this appeal, shown clinical signs of peripheral neuropathy-like symptoms, but diagnostic testing has failed to confirm peripheral neuropathy.  Thus, in April 201, the Board sent the peripheral neuropathy claim for a VA medical opinion.  

In June 2011, following a review of the claims file, a VA physician determined that, "it is most likely that the Veteran currently has a peripheral neuropathy disorder."  

As support for this conclusion, the VA physician stated that many patients with peripheral neuropathy complain of and experience various symptoms, including numbness, paresthesia/dysesthesia, allodynia, sharp pain, shooting pain, burning pain, cramps, weakness, loss of balance, reduced light touch, reduced pinprick,  reduced temperature, reduced vibration, sensory ataxia, and reduced or absent muscle strength reflexes.  These symptoms are not specific to peripheral neuropathy, and could be a sign of another neurological disorder affecting the brain, spinal cord, spinal nerve roots, brachial plexus, or lumbosacral plexus.  For these reasons, the VA physician stated that a diagnosis of peripheral neuropathy is not easy because the possibility of these alternate disorders has to first be ruled out by the treating physician.  

The June 2011 VA physician noted that the Veteran did not show any electrophysiological abnormalities during multiple nerve conduction studies and electromyographs.  However, the physician stated that "these tests are not necessarily abnormal in patients with peripheral neuropathy."  Sometimes these tests could be normal in patients with peripheral neuropathy, especially if only the very distal parts of the limbs are affected or just the small fibers are affected.  Therefore, the VA physician concluded that these tests were "not necessarily required" for a peripheral neuropathy diagnosis.

Thus, based on these medical facts and a review of the aforementioned factual findings, the June 2011 VA physician determined that the Veteran has a current peripheral neuropathy disorder.

Additionally, the June 2011 VA physician concluded that, "it is most likely that [the Veteran's] peripheral neuropathy disorder is related to [his] already service-connected Type II DM."  As support for this conclusion, the VA physician reported that the cause of peripheral neuropathy is "diverse," but Type II diabetes mellitus is one such cause.  The physician noted that the Veteran's Type II diabetes mellitus had its onset in 1998, and his neuropathic symptoms started several years after this date.  The physician stated that, "[s]ince [the Veteran] has no more history of other disorders that are well known to affect peripheral nerves, DM seems to be the most likely cause of his peripheral neuropathy."

The claims file does not contain any negative nexus opinions.  

Therefore, the positive evidence of record, combined with the Veteran's lay statements regarding the reported onset of his peripheral neuropathy, persuades the Board that the Veteran's current peripheral neuropathy of his bilateral lower extremities is related to his service-connected Type II diabetes mellitus.  As such, the claim is granted.

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claim for service connection.  This is so because the Board is taking action favorable to the Veteran by granting service connection for the claim on appeal.  Thus, a decision at this point poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

The claim for service connection for peripheral neuropathy of the bilateral lower extremities, secondary to the service-connected Type II diabetes mellitus, is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the hypertension claim can be properly adjudicated.  

Specifically, in a February 2011 statement, the Veteran's representative requested that the hypertension claim be remanded back to the RO.  The representative asked that the Veteran's cardiovascular treatment records since October 2007 (the date his appeal was certified to the Board) be obtained and associated with the claims file.  When the Board is put on notice of pertinent records, the Board must remand the appeal for these records to be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Additionally, in the February 2011 statement, the representative requested a new VA examination to consider these recent treatment records and to address both aspects of secondary service connection (aggravation and causation).  In this regard, the Board notes that the March 2005 and December 2005 VA examiners diagnosed the Veteran with hypertension.  However, in providing a medical opinion, the VA examiners only addressed the causation aspect of secondary service connection, and did not address the aggravation aspect.  38 C.F.R. § 3.310.  The Court held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  The VA examiners also did not provide a medical opinion concerning direct service connection (i.e., whether the Veteran's currently diagnosed hypertension is directly related to his active military service).  Thus, the Board finds these VA examinations to be inadequate.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Therefore, for the reasons discussed above, the Board finds that additional discussion by a VA examiner is necessary before a decision on the merits may be reached.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the San Juan, the Commonwealth of Puerto Rico, VA Medical Center (VAMC) since September 2007 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Ask the Veteran for the names and addresses of any private providers who have recently treated him for his hypertension.  With the appropriate authorization from the Veteran, obtain any available, pertinent records that have not already been associated with the claims file.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed hypertension.  Notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner must express an opinion addressing the following questions:
	(1)	Whether it is at least as likely as not that the 			Veteran's currently diagnosed hypertension is 			causally related to his active military service?
	(2)	Whether it is at least as likely as not that the 			Veteran's currently diagnosed hypertension 			is due to his service-connected Type II diabetes 			mellitus? 
	(3)	Whether it is at least as likely as not that the 			Veteran's currently diagnosed hypertension is 			permanently aggravated by his service-				connected Type II diabetes mellitus?

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

A complete rationale should be provided for each opinion or conclusion made by the examiner.  In forming his or her opinion, the VA examiner should consider the January 2011 medical treatise on hypertension (submitted by the Veteran's representative) and the Veteran's lay statements regarding his incurrence of hypertension.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


